DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 6, 7, 9, 10, 12, 14, 16, 17, 18, 19, 35, 41, 42, 43, 47, 48 have been amended; Claims 2, 23-34, 36, and 37 have been canceled. Claims 1, 3-22, 35, 38-51 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claim 47 to obviate the previous  35 USC § 112f  to claim 47. The previous  35 USC § 112f  to claim 47 are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14, 20,  35, 38-40,47, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung (Ljung hereafter) () in view of  Bae et. al.(Bae hereafter) (US 20200045722 A1).

Regarding Claim 1, Ljung teaches A method of wireless communication performed by a user equipment (UE) (Ljung; [0022] ... method includes transmitting, to a network node, a beamforming capability of the communication device), comprising:
	at least two active uplink beams, of the plurality of active uplink beams (one or more UL pilot signals), each having a spatial relation (spatial propagation paths) and being configured for physical uplink control channel (PUCCH) transmissions (pilot signals) (Ljung; [0092] ... such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4003 which are appropriate for communicating payload data...[0094] In 5013, one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101. Different ones of the one or more UL pilot signals 4013 are transmitted by the UE 102 using different beams. In particular, the UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012.), and
at least one active uplink beam, of the at least two active uplink beams (one or more pilot signals), being further configured for physical uplink shared channel (PUSCH) transmissions (appropriate for communicating payload data) using the spatial relation (spatial propagation paths 151 may be identified) corresponding to the at least one active uplink beam (Fig.6) (Ljung; [0095] ... In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013 which are appropriate for communicating payload data.); and
signaling the uplink capability to a network entity (Ljung; Fig.6 is a signaling diagram of communication on the wireless link 111 between the UE 102 in the BS 101... a control message 4001 including a beamforming capability).
Ljung fails to explicitly teach determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE,
However, in the same field of endeavor Bae teaches, determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung to include the above recited limitations as taught by Bae in order to perform UL transmission (Bae; [0129]).

Regarding Claim 35, Ljung teaches A method of wireless communication performed by a user equipment (UE), comprising:
	memory (Ljung; Fig. 2)
one or more processors coupled  to the memory the one or more processors  (Ljung; Fig. 2)
 configured to:
at least two active uplink beams, of the plurality of active uplink beams (one or more UL pilot signals), each having a spatial relation (spatial propagation paths) and being configured for physical uplink control channel (PUCCH) transmissions (pilot signals) (Ljung; [0092] ... such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4003 which are appropriate for communicating payload data...[0094] In 5013, one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101. Different ones of the one or more UL pilot signals 4013 are transmitted by the UE 102 using different beams. In particular, the UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012.), and
at least one active uplink beam, of the at least two active uplink beams (one or more pilot signals), being further configured for physical uplink shared channel (PUSCH) transmissions (appropriate for communicating payload data) using the spatial relation (spatial propagation paths 151 may be identified) corresponding to the at least one active uplink beam (Fig.6) (Ljung; [0095] ... In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013 which are appropriate for communicating payload data.); and
signal the uplink capability to a network entity (Ljung; Fig.6 is a signaling diagram of communication on the wireless link 111 between the UE 102 in the BS 101... a control message 4001 including a beamforming capability).
Ljung fails to explicitly teach determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE,
However, in the same field of endeavor Bae teaches, determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung to include the above recited limitations as taught by Bae in order to perform UL transmission (Bae; [0129]).

Regarding Claim 47, Ljung teaches A user equipment (UE), for wireless communication comprising:
	at least two active uplink beams, of the plurality of active uplink beams (one or more UL pilot signals), each having a spatial relation (spatial propagation paths) and being configured for physical uplink control channel (PUCCH) transmissions (pilot signals) (Ljung; [0092] ... such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4003 which are appropriate for communicating payload data...[0094] In 5013, one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101. Different ones of the one or more UL pilot signals 4013 are transmitted by the UE 102 using different beams. In particular, the UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012.), and
at least one active uplink beam, of the at least two active uplink beams (one or more pilot signals), being further configured for physical uplink shared channel (PUSCH) transmissions (appropriate for communicating payload data) using the spatial relation (spatial propagation paths 151 may be identified) corresponding to the at least one active uplink beam (Fig.6) (Ljung; [0095] ... In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013 which are appropriate for communicating payload data.); and
means for signaling the uplink capability to a network entity  (Ljung; Fig.6 is a signaling diagram of communication on the wireless link 111 between the UE 102 in the BS 101... a control message 4001 including a beamforming capability).
Ljung fails to explicitly teach means for determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE,
However, in the same field of endeavor Bae teaches, determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung to include the above recited limitations as taught by Bae in order to perform UL transmission (Bae; [0129]).

Regarding Claim 48, Ljung teaches A non-transitory computer-readable medium storing
computer executable code for wireless communication at a user equipment (UE), comprising
code to (Ljung; Fig.2):
	at least two active uplink beams, of the plurality of active uplink beams (one or more UL pilot signals), each having a spatial relation (spatial propagation paths) and being configured for physical uplink control channel (PUCCH) transmissions (pilot signals) (Ljung; [0092] ... such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4003 which are appropriate for communicating payload data...[0094] In 5013, one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101. Different ones of the one or more UL pilot signals 4013 are transmitted by the UE 102 using different beams. In particular, the UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012.), and
at least one active uplink beam, of the at least two active uplink beams (one or more pilot signals), being further configured for physical uplink shared channel (PUSCH) transmissions (appropriate for communicating payload data) using the spatial relation (spatial propagation paths 151 may be identified) corresponding to the at least one active uplink beam (Fig.6) (Ljung; [0095] ... In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013 which are appropriate for communicating payload data.); and
signaling the uplink capability to a network entity (Ljung; Fig.6 is a signaling diagram of communication on the wireless link 111 between the UE 102 in the BS 101... a control message 4001 including a beamforming capability).
Ljung fails to explicitly teach determining that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE,
However, in the same field of endeavor Bae teaches, determine that the UE has an uplink capability corresponding to a plurality of active uplink beams required for the UE, (Bae; [0129] ... in the case where the UE is allocated a grant free PUSCH radio resource and a PUCCH radio resources in different frequency regions in the same slot at the same time, if the network allow simultaneous transmission and the UE determines that simultaneous transmission is possible, the UE may perform UL transmission on the two radio resources at the same time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung to include the above recited limitations as taught by Bae in order to perform UL transmission (Bae; [0129]).

Regarding claims 3 and 38, Ljung-Bae teaches,   The claim 1 and 35, 
Ljung teaches, wherein the uplink capability corresponds to a minimum downlink capability corresponding to a one or more active downlink beams (Ljung; [0047] … a downlink (DL) control message may be communicated which includes this configuration information for the one or more beams. Then, at least one pilot signal is communicated on the one or more beams and in accordance with the respective configuration information).

Regarding claims 4 and 39, Ljung-Bae teaches,   The claim 1 and 35, 
Ljung teaches, wherein the uplink capability is signaled separately from a minimum downlink capability corresponding to one or more active downlink beams (Ljung; [0058-0063] … the antenna patch 1023 may include… at least 32 antennas. Generally, the antenna patch 1023 of the UE 102 may include fewer antennas 1024 than the antenna patch 1013 of the BS 101… In multi-beam operation, beam sweeping operation can be required, particularly in scenarios where there is no or limited transmit/receive reciprocity at the BS 101 and/or at the UE 102).

Regarding claims 5 and 40, Ljung-Bae teaches,   The claim 1 and 35, 
Ljung teaches, wherein a common spatial relation is used for transmission across all uplink control resources and all uplink data resources (Ljung; [0043] … Facilitating beamforming may, in turn, facilitate spatial multiplexing and high bandwidths, e.g., above 6 GHz or 10 GHz or even above 50 GHz. By using a certain set of antenna weights, a well-defined spatial profile of the wireless transmission via the plurality of antenna elements…The spatial profile may define a certain width and amplitude of the beam).

Regarding claim 12, Ljung-Bae teaches, the method of claim 1, 
Ljung teaches, wherein two active uplink beams of the plurality of active uplink beams are configured for uplink control, and wherein each of the two active uplink beams depend on a respective one of two active downlink control beams (Ljung; [0091-0094] the UE 102 receives the one or more pilot signals 4003 on a plurality of beams for which the configuration information has been provided with the control message 4002 in 5002… one or more UL pilot signals 4013 are transmitted by the UE 102 and received by the BS 101).

Regarding claim 13, Ljung-Bae teaches, the method of claim 12, 
 Ljung teaches, wherein each of the two active uplink beams depend on a respective one of the two active downlink control beams when the UE supports beam correspondence between uplink beams and downlink beams (Ljung; [0094] … UE 102 transmits the one or more pilot signals 4013 on a plurality of beams which the configuration information has been provided with the control message 4002 in 5012).

Regarding claim 14, Ljung-Bae teaches,  the method of claim 12, 
Ljung teaches, wherein a spatial relation of a particular active uplink beam, of the two active uplink beams, maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams (Ljung; [0095] The of the one or more pilot signals 4013 may facilitate sounding of the wireless link 111. In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013).

Regarding claims 20 and 50, Ljung-Bae teaches, The claim 1 and 35, 
Ljung fails to explicitly teach,  wherein the uplink capability corresponds to a capability to support two or more active uplink beams for all uplink control resources and all uplink data resources.
However, in the same field of endeavor Bae teaches, wherein the uplink capability corresponds to a capability to support two or more active uplink beams for all uplink control resources and all uplink data resources  (Bae; [0134] UE can perform simultaneous PUCCH-PUSCH transmission, when configured, the PUCCH may always be separately transmitted to avoid UCI piggyback on the grant-free resource).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung to include the above recited limitations as taught by Bae in order to perform UL transmission (Bae; [0129]).

Claims  6, 11,  41, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of Okamura et al.  (Okamura hereafter) (US 20210345390 A1).

Regarding Claims 6 and 41, Ljung-Bae teaches The method of claim 1,  and 35
Ljung-Bae fails to explicitly teach, wherein another active uplink beam of the at least two active uplink beams depends on one of two active downlink control beams such that the spatial relation
corresponding to the other active uplink beam  is updated when a spatial relation  of the one of the two active downlink control beams changes
However, in the same field of endeavor Okamura teaches, wherein another active uplink beam of the at least two active uplink beams depends on one of two active downlink control beams such that the spatial relation corresponding to the other active uplink beam  is updated when a spatial relation  of the one of the two active downlink control beams changes (Okamura; [0090] ... where SRIs indicated by respective pieces of DCI for scheduling PUSCHs to be simultaneously transmitted correspond to a first SRS resource having a spatial relation with an SSB, and a second SRS resource having a spatial relation with a CSI-RS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Regarding claims 11, 44, and 51, Ljung-Bae teaches, The claim 1, 35 and 47, 
Ljung-Bae fails to explicitly teach, wherein two spatial relations are used for transmission across different uplink control resources, and wherein one of the two spatial relations is used for transmission across different uplink data resources
However, in the same field of endeavor, Okamura teaches, wherein two spatial relations are used for transmission across different uplink control resources (Okamura; [0062] ...PUCCH spatial relation information includes two or more spatial relation information parameters,), and wherein one of the two spatial relations is used for transmission across different uplink data resources (Okamura; [0062] ...the UE may determine a parameter to be applied to the PUCCH based on an MAC CE.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Okamura in order to controls reception processing and transmission processing  (Okamura; [0062]).

Claim 21,  is rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of Gao et.al. (Gao hereafter) (US 20210321355 A1).

Regarding claim 21, Ljung-Bae teaches, the method of claim 20, 
Ljung-Bae fails to explicitly teach, wherein two or more spatial relations are configured for transmission across different uplink control resources and uplink data resources
However, in the same field of endeavor, Gao teaches, wherein two or more spatial relations are configured for transmission across different uplink control resources and uplink data resources (Gao; [0047] one or more configurations about the spatial relation between a reference signal (RS) and the target SRS for SRS transmission, one or more SRS resources to be used for an uplink transmission over PUSCH).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Gao in order to adjusting the timing of the uplink transmission (Gao; [0067]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of Chang Wenting et al. (Chang hereafter) (WO 2017/146773 A1) (See attached) 

Regarding claim 49, Ljung-Bae teaches, the method of claim 1, 
Ljung-Bae fails to explicitly teach, wherein the uplink capability has a minimum requirement to support one active uplink beam for uplink control and uplink data, and a one active uplink beam for uplink control.
However, in the same field of endeavor, Chang teaches, wherein the uplink capability has a minimum requirement to support one active uplink beam for uplink control and uplink data, and a one active uplink beam for uplink control.( Chang; [Page 7 line 29-30]… The UE may be configured on a subset of links of the set of possible links to transmit UL data and/or control signals… [Page 10 line 2-4]… A UE may be configured with multiple sets of power control parameters each associated with a link of the set of active links.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Chang in order to transmit UL data and/or control signals  (Chang; [Page 10 line 2-4]).

Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of Frenne et al.(Frenne hereafter)(20200252951 A1).

Regarding Claims 9 and 42, Ljung-Bae teaches,   the claim 1 and 35, 
Ljung teaches, wherein the  spatial relation  corresponding to the other active uplink beam maps to a transmission configuration indicator (TCI) state of an active downlink control beam (Ljung; [0095] The of the one or more pilot signals 4013 may facilitate sounding of the wireless link 111. In particular, such spatial propagation paths 151 may be identified by means of a receive property of the one or more pilot signals 4013).
Ljung-Bae fails to explicitly teach, wherein another active uplink beam,  of the at least two active uplink beams, indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates a spatial relation  corresponding to the other active uplink beam 
However, in the same field of endeavor, Frenne teaches, indicated to the UE in a medium access control (MAC) control element (CE), wherein the MAC-CE indicates a spatial relation (Frenne; [0050] It has been further agreed that NR supports a similar indication of spatial QCL assumption for the reception of a user-specific DL control channel (PDCCH), except that the indication is to be contained in a MAC Control Element (MAC-CE) (L2 signaling) in contrast to a DCI message (L1 signaling))
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Frenne in order to support indication of spatial quasi-co-location (Frenne; [0049]).

Claims 10, 15, 17, 18,  43, and 45  are rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of Zhang et al. (Zhang hereafter) (US 20190253108 A1) (IDS provided).

Regarding Claims 10 and 43, Ljung-Bae teaches,   the claim 1 and 35, 
Ljung-Bae fails to explicitly teach wherein another active uplink beam,  of the at least two active uplink beams, does not depend on any active downlink control beams such that the spatial relation  corresponding  to the other active uplink beam is not updated when a transmission configuration indicator (TCI) state of any active downlink control beams changes
However, in the same field of endeavor, Zhang teaches wherein another active uplink beam,  of the at least two active uplink beams, does not depend on any active downlink control beams such that the spatial relation  corresponding  to the other active uplink beam is not updated when a transmission configuration indicator (TCI) state of any active downlink control beams changes (Zhang; [0039]…the disparity between the downlink and uplink is so great that reciprocity does not select a suitable uplink beam at all, in which case step 6 will follow immediately after the UE sends its first batch of data at step 5 on the uplink beam that was put into use during that step of the basic protocol 310).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claim 15, Ljung-Bae teaches, the method of claim 14,
Ljung-Bae fails to explicitly teach, wherein the particular active uplink beam is associated with a smaller spatial relation identifier between the two active uplink beams, and wherein the first active downlink control beam is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, between the two active downlink control beams
However, in the same field of endeavor, Zhang teaches,  wherein the particular active uplink beam is associated with a smaller spatial relation identifier between the two active uplink beams, and wherein the first active downlink control beam is associated with a downlink control identifier having a smaller identifier value, in a current bandwidth part, between the two active downlink control beams (Zhang; [0023] FIG. 4B illustrates 8 possible spatial beams of a UE and various subsets of them which may be identified when triggering the enhanced uplink beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claims 17 and 45, Ljung-Bae teaches,   the claim 1 and 35, 
Ljung-Bae fails to explicitly teach, wherein the at least one  active uplink beam and another active uplink beam, of the at least two active uplink beams do not depend on two active downlink control beams supported by the UE for a minimum capability corresponding to a number of active downlink beams
However, in the same field of endeavor, Zhang teaches, wherein the at least one  active uplink beam and another active uplink beam, of the at least two active uplink beams do not depend on two active downlink control beams supported by the UE for a minimum capability corresponding to a number of active downlink beams (Zhang; [0039-0048] … the disparity between the downlink and uplink is so great that reciprocity does not select a suitable uplink beam at all… Once triggered, the UE at step 7 transmits an uplink beam selection reference signal (U-BRS) on one or more beams, which the network then measures and evaluates at step 8).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Regarding Claim 18, Ljung-Bae-Zhang teaches,     the method of claim 17, 
Ljung-Bae fails to explicitly teach, wherein the at least one  active  uplink beams  and the other active uplink beam do not depend on the two active downlink control beams when the UE does not have a capability to support beam correspondence between uplink beams and downlink beams
However, in the same field of endeavor, Zhang teaches,  wherein the at least one  active  uplink beams  and the other active uplink beam do not depend on the two active downlink control beams when the UE does not have a capability to support beam correspondence between uplink beams and downlink beams (Zhang; [0041-0051] the selected downlink beam is not or is no longer a suitable proxy for selecting the uplink beam.…in which case anytime the enhanced uplink beam selection protocol 320 is invoked the network will trigger it with 1-bit signalling and the UE will respond by sending its U-BRS on all of its possible uplink beams).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Zhang in order to reduce the  signalling overhead (Zhang; [0037]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of  Guan et al. (Guan hereafter) (US 20200068548 A1).
Regarding Claim 16, Ljung-Bae teaches, the method of claim 12, 
Ljung-Bae fails to explicitly teach, wherein the two active uplink beams are indicated to the UE in a medium access control (MAC)  control element (CE), wherein the MAC-CE indicates at least the spatial relation corresponding to the at least one active uplink beam, and wherein the spatial relation corresponding to the at least one active uplink beam maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams.
However, in the same field of endeavor, Guan teaches,  wherein the two active uplink beams are indicated to the UE in a medium access control (MAC)  control element (CE), wherein the MAC-CE indicates at least the spatial relation corresponding to the at least one active uplink beam, and wherein the spatial relation corresponding to the at least one active uplink beam maps to a transmission configuration indicator (TCI) state of a first active downlink control beam of the two active downlink control beams (Guan; [0267-0271] … a spatial relation that is designated for a physical uplink control channel PUCCH by using the MAC-CE activation signaling,… obtaining a TCI indication of a physical downlink shared channel PDSCH and a TCI state of the RRC configuration through mapping from downlink control information DCI according to an indication of the MAC-CE activation signaling;).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Guan in order to use the Media Access Control-control element (MAC-CE) activation signaling (Guan; [0268]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae-Zhang  in view of Sun (Sun hereafter) (US 20190394664 A1).

Regarding claim 19, Ljung-Bae-Zhang teaches, the method of claim 17, 
Ljung-Bae-Zhang fails to explicitly teach, wherein the at least one active uplink beam and the other active uplink beam are indicated to the UE in a medium access control (MAC) control element (CE).
However, in the same field of endeavor, Sun teaches,   wherein the at least one active uplink beam and the other active uplink beam are indicated to the UE in a medium access control (MAC) control element (CE) (Sun; [0046] …transmitting the beam management information to the terminal through Radio Resource Control (RRC) signaling, Medium Access Control (MAC) layer Control Element (CE) and/or Physical layer Downlink Control Indicator (DCI), in order for the terminal to report the beam information or transmit the uplink beam).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae-Zhang to include the above recited limitations as taught by Sun in order to configuring the beam management information (Sun; [0047]).

Claims 22 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ljung-Bae in view of  Zeng et al. (Zeng hereafter) (US 20170223690 A1).

Regarding Claims 22 and 46, Ljung-Bae teaches,   the claim 1 and 35, 
Ljung-Bae fails to explicitly teach, wherein the plurality of active uplink beams includes an uplink beam determined based at least in part on a random access procedure in addition to one, or more active uplink beams determined in a connected mode
However, in the same field of endeavor, Zeng teaches,   wherein the plurality of active uplink beams includes an uplink beam determined based at least in part on a random access procedure in addition to one or more active uplink beams determined in a connected mode (Zeng; [0026] … the processing unit determines that the UE is in the first coverage area, receive physical random access channel (Physical Random Access Channel, PRACH for short) configuration information that is sent by the network device by using one broadcast beam; the third sending unit is configured to send a random access preamble to the network device by using an uplink beam on a time-frequency resource indicated by the PRACH configuration information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Ljung-Bae to include the above recited limitations as taught by Zeng in order to configure the UE in coverage (Zeng; [0026]).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416    

/AJIT PATEL/             Primary Examiner, Art Unit 2416